UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective Capital growth and current income Net asset value June 30, 2014 Class IA: $25.69 Class IB: $25.60 Total return at net asset value Russell 1000 (as of 6/30/14)‡ Class IA shares* Class IB shares† Value Index 6 months 8.67% 8.53% 8.28% 1 year 27.14 26.83 23.81 5 years 138.34 135.49 140.95 Annualized 18.97 18.68 19.23 10 years 91.73 87.00 116.41 Annualized 6.73 6.46 8.03 Life 1,029.41 971.90 1,353.43 Annualized 9.61 9.40 10.70 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 6, 1998. ‡ Recent performance may have benefited from one or more legal settlements. The Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. Putnam VT Growth and Income Fund 1 Report from your fund’s manager The rally in U.S. stocks entered its sixth year this past spring. Was the momentum steadily upward during the first half of 2014? With the U.S. economy generally improving, equities continued their solid advance during the six-month period, but not without some volatility. During the first few months of the reporting period, the questionable strength of the U.S. economy, weaker-than-expected economic data from China and Europe, debate about the Federal Reserve’s pace of winding down its stimulus, and tension between Russia and the West over Ukraine cast a pall over the markets. By spring, however, many of these concerns had eased, and investor sentiment became more positive. With the outlook improving and volatility diminished, investor enthusiasm pushed U.S. equity prices higher and many U.S. stock market benchmarks to record levels by period-end. All told, U.S. stocks were the place to be for the first half of 2014, outperforming international stocks in Europe, Asia, and emerging markets. How did the fund perform during the past six months? Putnam VT Growth and Income Fund delivered a solid positive return that outperformed its benchmark, the Russell 1000 Value Index. Within the portfolio, I have been emphasizing areas where stocks may have more growth characteristics, such as technology, and have avoided areas where I believe stocks are too expensive, such as higher-yielding dividend payers like utilities. Which holdings had the greatest influence on performance? Halliburton, which provides products and services for oil and natural gas exploration and development, was a top performer. Profit margins have improved for Halliburton’s pressure-pumping business, and increased exploration and production activity has boosted demand for the company’s products. The company anticipates significant growth in its deep-water service businesses, a highly profitable source of revenue going forward, in my opinion. Delta Air Lines has been a prime beneficiary of the changing ownership structure of the airline industry, which has provided better pricing characteristics, with fewer competitors controlling a bigger stake. Management has been focused on capacity discipline, working to ensure that its flights are full. These efforts, combined with ancillary revenue from initiatives such as baggage fees, have improved Delta’s business model and profitability. In terms of detractors, the fund’s biggest underperformer was Bed Bath & Beyond, which experienced weak sales due in large part to the harsh winter weather, which kept shoppers away in many parts of the country. The company also struggled in its efforts to develop promotional strategies for attracting customers, particularly in light of online competitors. Shares of ITT Educational Services, a provider of postsecondary degree programs, also came under pressure during the period. The stock struggled in response to an investigation into lending practices of third-party providers of student loans. The controversy has precipitated a decline in new student enrollment and pressured ITT’s profitability. Are you still finding attractive value in U.S. equities? At this time last year, my outlook for U.S. equities was slightly more constructive than it is today. This is mainly due to the fact that the equity market, which was so strong in 2013, continued to trend higher in the first half of 2014 — testing new highs by period-end. Furthermore, U.S. stock performance in 2013 was a top-quartile outcome by historic measures, and I don’t think investors should expect that pace to repeat itself in back-to-back years. Valuations today are about in the middle of their historic range. Typically, if you buy stocks when they are inexpensive, you can expect a better-than-average rate of return. If you buy stocks when they are expensive, you should expect a below-average rate of return. Thus, with stocks at average valuations today, my expectation is for more historically average returns for calendar 2014. As a value investor, I seek to keep the average valuation of portfolio holdings at an optimum level, but I do not have a rigid, deep-value selection criteria or a yield requirement. This approach allows me the flexibility to consider stocks with subtle growth characteristics when the market favors them. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Robert D. Ewing, CFA, is a Co-Head of U.S. Equities at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1990. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Gr owth and Income Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2014, to June 30, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/14 for the 6 months ended 6/30/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.16 $4.45 $3.06 $4.31 Ending value (after expenses) $1,086.70 $1,085.30 $1,021.77 $1,020.53 Annualized expense ratio 0.61% 0.86% 0.61% 0.86% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in theyear. Putnam VT Gr owth and Income Fund 3 The fund’s portfolio 6/30/14 (Unaudited) COMMON STOCKS (98.3%)* Shares Value Aerospace and defense (5.4%) Airbus Group NV (France) 139,719 $9,363,067 Embraer SA ADR (Brazil) S 53,900 1,963,577 General Dynamics Corp. 90,300 10,524,465 Honeywell International, Inc. 143,400 13,329,030 L-3 Communications Holdings, Inc. 49,100 5,928,825 Northrop Grumman Corp. 105,600 12,632,928 Raytheon Co. 78,300 7,223,175 Rockwell Collins, Inc. 24,700 1,930,058 United Technologies Corp. 80,600 9,305,270 Airlines (1.3%) American Airlines Group, Inc. † 126,900 5,451,624 Delta Air Lines, Inc. 225,200 8,719,744 Japan Airlines Co., Ltd. (Japan) UR 68,900 3,808,697 Auto components (0.4%) Dana Holding Corp. S 88,600 2,163,612 Johnson Controls, Inc. 63,100 3,150,583 Automobiles (0.9%) Ford Motor Co. 168,900 2,911,836 General Motors Co. 266,000 9,655,800 Banks (9.4%) Bank of America Corp. 1,423,645 21,881,424 Citigroup, Inc. 577,250 27,188,475 Fifth Third Bancorp 128,800 2,749,880 JPMorgan Chase & Co. 680,186 39,192,317 SVB Financial Group † 19,100 2,227,442 UniCredit SpA (Italy) 269,820 2,259,276 Wells Fargo & Co. 577,120 30,333,427 Beverages (1.3%) Coca-Cola Enterprises, Inc. 73,500 3,511,830 Dr. Pepper Snapple Group, Inc. 62,300 3,649,534 PepsiCo, Inc. 114,800 10,256,232 Biotechnology (0.3%) Gilead Sciences, Inc. † 51,000 4,228,410 Building products (0.2%) Allegion PLC (Ireland) 47,133 2,671,498 Capital markets (4.3%) Carlyle Group LP (The) 199,000 6,758,040 Charles Schwab Corp. (The) 339,600 9,145,428 E*Trade Financial Corp. † 63,700 1,354,262 Goldman Sachs Group, Inc. (The) 40,569 6,792,873 Greenhill & Co., Inc. S 90,100 4,437,425 KKR & Co. LP 265,598 6,461,999 Morgan Stanley 327,064 10,573,979 State Street Corp. 140,100 9,423,126 WisdomTree Investments, Inc. † S 206,400 2,551,104 Chemicals (1.9%) Axiall Corp. 56,400 2,666,028 Dow Chemical Co. (The) 253,100 13,024,526 Huntsman Corp. 161,700 4,543,770 COMMON STOCKS (98.3%)* cont. Shares Value Chemicals cont. LyondellBasell Industries NV Class A 33,400 $3,261,510 Symrise AG (Germany) 38,809 2,114,753 Commercial services and supplies (0.9%) ADT Corp. (The) S 72,287 2,525,708 Civeo Corp. † 70,600 1,767,118 Tyco International, Ltd. 157,175 7,167,180 Communications equipment (1.3%) Cisco Systems, Inc. 533,400 13,254,990 Qualcomm, Inc. 55,000 4,356,000 Consumer finance (0.6%) Capital One Financial Corp. 96,072 7,935,547 Containers and packaging (0.3%) MeadWestvaco Corp. 91,300 4,040,938 Diversified consumer services (0.2%) ITT Educational Services, Inc. † S 146,583 2,446,470 Diversified financial services (0.7%) CBOE Holdings, Inc. 53,300 2,622,893 CME Group, Inc. 96,500 6,846,675 Diversified telecommunication services (0.9%) AT&T, Inc. S 130,000 4,596,800 Verizon Communications, Inc. 145,072 7,098,373 Electric utilities (1.4%) American Electric Power Co., Inc. 53,600 2,989,272 Edison International 89,500 5,200,845 FirstEnergy Corp. 194,500 6,753,040 NextEra Energy, Inc. 41,000 4,201,680 Electrical equipment (0.6%) Eaton Corp PLC 90,200 6,961,636 Schneider Electric SA (France) 15,028 1,414,727 Electronic equipment, instruments, and components (0.5%) Anixter International, Inc. 20,600 2,061,442 Corning, Inc. 201,800 4,429,510 Energy equipment and services (2.5%) Aker Solutions ASA (Norway) 122,572 2,130,175 Ezion Holdings, Ltd. (Singapore) 826,200 1,378,215 Halliburton Co. 244,600 17,369,046 Oil States International, Inc. † 35,300 2,262,377 Rowan Cos. PLC Class A 68,000 2,171,240 Schlumberger, Ltd. 66,389 7,830,583 Food and staples retail (1.4%) CVS Caremark Corp. 256,600 19,339,942 Food products (1.6%) Kellogg Co. 111,100 7,299,270 Kraft Foods Group, Inc. 68,100 4,082,595 Mead Johnson Nutrition Co. 39,600 3,689,532 Mondelez International, Inc. Class A 177,800 6,687,058 Health-care equipment and supplies (2.6%) Abbott Laboratories 66,900 2,736,210 Baxter International, Inc. 190,700 13,787,610 Covidien PLC 36,854 3,323,494 4 Putnam VT Growth and Income Fund COMMON STOCKS (98.3%)* cont. Shares Value Health-care equipment and supplies cont. St. Jude Medical, Inc. 123,400 $8,545,450 Zimmer Holdings, Inc. 62,100 6,449,706 Health-care providers and services (2.2%) Aetna, Inc. 129,400 10,491,752 Catamaran Corp. † 57,400 2,534,784 CIGNA Corp. 30,000 2,759,100 Community Health Systems, Inc. † 68,300 3,098,771 LifePoint Hospitals, Inc. † 47,500 2,949,750 UnitedHealth Group, Inc. 92,900 7,594,575 Hotels, restaurants, and leisure (1.0%) Hilton Worldwide Holdings, Inc. † 271,700 6,330,610 Intrawest Resorts Holdings, Inc. † 120,624 1,382,351 Penn National Gaming, Inc. † 181,842 2,207,562 Vail Resorts, Inc. 37,200 2,871,096 Household durables (0.8%) PulteGroup, Inc. 221,000 4,455,360 Whirlpool Corp. 42,800 5,958,616 Household products (1.2%) Colgate-Palmolive Co. 98,400 6,708,912 Energizer Holdings, Inc. 34,200 4,173,426 Procter & Gamble Co. (The) 64,700 5,084,773 Independent power and renewable electricity producers (1.4%) Calpine Corp. † 415,933 9,903,365 NextEra Energy Partners LP † 24,332 815,365 NRG Energy, Inc. 222,000 8,258,400 Industrial conglomerates (2.4%) General Electric Co. 731,670 19,228,288 Siemens AG (Germany) 95,466 12,608,100 Insurance (4.8%) ACE, Ltd. 46,600 4,832,420 Allstate Corp. (The) 62,100 3,646,512 American International Group, Inc. 282,700 15,429,766 Assured Guaranty, Ltd. 155,267 3,804,042 Chubb Corp. (The) 20,617 1,900,269 Everest Re Group, Ltd. 13,300 2,134,517 Hartford Financial Services Group, Inc. (The) 352,700 12,630,187 MetLife, Inc. 217,513 12,085,022 Prudential Financial, Inc. 37,900 3,364,383 Prudential PLC (United Kingdom) 228,270 5,238,767 Internet and catalog retail (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $673,479) (Private) (Brazil) † ∆∆ F 29 427,268 Zalando AG (acquired 9/30/13, cost $1,300,364) (Private) (Germany) † ∆∆ F 58 1,296,630 Internet software and services (0.6%) Google, Inc. Class C † 8,374 4,817,395 Yahoo!, Inc. † 93,600 3,288,168 IT Services (0.5%) Computer Sciences Corp. 72,800 4,600,960 Fidelity National Information Services, Inc. 35,600 1,948,744 COMMON STOCKS (98.3%)* cont. Shares Value Machinery (0.7%) Caterpillar, Inc. 31,000 $3,368,770 Joy Global, Inc. S 73,100 4,501,498 TriMas Corp. † 39,269 1,497,327 Media (3.1%) CBS Corp. Class B (non-voting shares) 170,600 10,601,084 Comcast Corp. Class A 191,900 10,301,192 DISH Network Corp. Class A † 87,500 5,694,500 Liberty Global PLC Ser. C (United Kingdom) 216,800 9,172,808 Time Warner Cable, Inc. 23,448 3,453,890 WPP PLC (United Kingdom) 92,534 2,017,540 Metals and mining (1.3%) Barrick Gold Corp. (Canada) 210,700 3,855,810 BHP Billiton, Ltd. (Australia) 100,432 3,399,813 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 198,952 7,261,748 Goldcorp, Inc. (Toronto Exchange) (Canada) 39,900 1,113,609 Hi-Crush Partners LP (Units) 31,400 2,058,584 Multi-utilities (0.8%) Ameren Corp. 103,600 4,235,168 CMS Energy Corp. 64,200 1,999,830 PG&E Corp. S 97,800 4,696,356 Multiline retail (0.8%) Macy’s, Inc. 86,100 4,995,522 Target Corp. 92,000 5,331,400 Oil, gas, and consumable fuels (12.3%) Anadarko Petroleum Corp. 38,000 4,159,860 Cabot Oil & Gas Corp. 199,100 6,797,274 Cheniere Energy, Inc. † 35,800 2,566,860 Chevron Corp. 124,400 16,240,420 CONSOL Energy, Inc. 49,800 2,294,286 EnCana Corp. (Canada) 103,196 2,444,867 Energen Corp. 22,600 2,008,688 Energy Transfer Equity LP 92,500 5,451,950 EOG Resources, Inc. 37,600 4,393,936 EP Energy Corp. Class A † S 200,600 4,623,830 Exxon Mobil Corp. 305,118 30,719,280 Gulfport Energy Corp. † 88,100 5,532,680 Kodiak Oil & Gas Corp. † 482,000 7,013,100 Marathon Oil Corp. 277,400 11,073,808 MPLX LP 45,000 2,902,500 Noble Energy, Inc. 27,400 2,122,404 Nordic American Tankers, Ltd. (Norway) S 206,100 1,964,133 Occidental Petroleum Corp. 66,886 6,864,510 QEP Resources, Inc. 282,600 9,749,700 Royal Dutch Shell PLC ADR (United Kingdom) 296,358 24,411,008 Scorpio Tankers, Inc. 147,500 1,500,075 Southwestern Energy Co. † 75,300 3,425,397 Suncor Energy, Inc. (Canada) 158,515 6,759,226 Paper and forest products (0.6%) International Paper Co. 111,800 5,642,546 Louisiana-Pacific Corp. † S 148,000 2,222,960 Personal products (0.5%) Coty, Inc. Class A 394,881 6,764,312 Putnam VT Growth and Income Fund5 COMMON STOCKS (98.3%)* cont. Shares Value Pharmaceuticals (10.4%) AbbVie, Inc. 137,600 $7,766,144 Actavis PLC † 46,700 10,416,435 AstraZeneca PLC ADR (United Kingdom) 243,100 18,064,761 Bristol-Myers Squibb Co. 159,000 7,713,090 Eli Lilly & Co. 158,000 9,822,860 Johnson & Johnson 180,700 18,904,834 Merck & Co., Inc. 369,425 21,371,236 Pfizer, Inc. 686,854 20,385,827 Sanofi ADR (France) 133,300 7,087,561 Shire PLC ADR (United Kingdom) 17,600 4,144,624 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 145,600 7,632,352 Zoetis, Inc. 189,602 6,118,457 Professional services (0.2%) Nielsen Holdings NV 59,500 2,880,395 Real estate investment trusts (REITs) (0.8%) Altisource Residential Corp. R 116,527 3,033,198 American Tower Corp. R 44,400 3,995,112 Equity Lifestyle Properties, Inc. R 88,700 3,916,992 Semiconductors and semiconductor equipment (2.5%) Fairchild Semiconductor International, Inc. † 181,900 2,837,640 Intel Corp. 338,400 10,456,560 Lam Research Corp. † 102,463 6,924,450 Micron Technology, Inc. † 281,300 9,268,835 Samsung Electronics Co., Ltd. (South Korea) 3,039 3,970,704 Software (1.5%) Microsoft Corp. 207,600 8,656,920 Oracle Corp. 299,600 12,142,788 Specialty retail (2.3%) Bed Bath & Beyond, Inc. † 108,300 6,214,254 Gap, Inc. (The) 113,700 4,726,509 GNC Holdings, Inc. Class A 61,400 2,093,740 Home Depot, Inc. (The) 50,200 4,064,192 Office Depot, Inc. † 929,600 5,289,424 Select Comfort Corp. † 142,800 2,950,248 Tile Shop Holdings, Inc. † S 230,600 3,525,874 WH Smith PLC (United Kingdom) 96,446 1,766,117 Technology hardware, storage, and peripherals (2.3%) Apple, Inc. 182,300 16,941,139 Hewlett-Packard Co. 170,910 5,756,249 NetApp, Inc. 58,100 2,121,812 SanDisk Corp. 30,300 3,164,229 Western Digital Corp. 35,400 3,267,420 Thrifts and mortgage finance (0.4%) Radian Group, Inc. S 365,587 5,414,343 Tobacco (1.4%) Altria Group, Inc. 158,400 6,643,296 Philip Morris International, Inc. 149,500 12,604,345 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 188,810 6,304,365 Total common stocks (cost $895,848,134) INVESTMENT COMPANIES (0.7%)* Shares Value Vanguard MSCI Emerging Markets ETF 232,400 $10,023,412 Total investment companies (cost $10,120,861) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. † R 13,237 $1,408,086 Total convertible preferred stocks (cost $1,323,700) SHORT-TERM INVESTMENTS (3.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d Shares 33,983,268 $33,983,268 Putnam Short Term Investment Fund 0.07% L Shares 10,937,276 10,937,276 SSgA Prime Money Market Fund 0.01% P Shares 290,000 290,000 U.S. Treasury Bills with an effective yield of 0.12%, February 5, 2015 $120,000 119,962 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 39,000 38,991 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 231,000 230,973 Total short-term investments (cost $45,600,408) Total investments (cost $952,893,103) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,342,136,732. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,723,898, or 0.13% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 18,700 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. 6Putnam VT Growth and Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. shares 33,023 $— 5/6/15 (3 month USD-LIBOR-BBA BofA MLTR GOLD Index $418,660 plus 0.48%) Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $125,732,190 $— $1,723,898 Consumer staples 100,495,057 — — Energy 198,161,428 — — Financials 282,161,122 — — Health care 207,927,793 — — Industrials 156,772,705 — — Information technology 124,265,955 — — Materials 55,206,595 — — Telecommunication services 17,999,538 — — Utilities 49,053,321 — — Total common stocks — Convertible preferred stocks — 1,408,086 — Investment companies 10,023,412 — — Short-term investments 11,227,276 34,373,194 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $418,660 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. Putnam VT Growth and Income Fund 7 Statement of assets and liabilities 6/30/14 (Unaudited) Assets Investment in securities, at value, including $33,285,509 of securities on loan (Note 1): Unaffiliated issuers (identified cost $907,972,559) $1,331,611,026 Affiliated issuers (identified cost $44,920,544) (Notes 1 and 5) 44,920,544 Foreign currency (cost $6,267) (Note 1) 6,267 Dividends, interest and other receivables 2,489,059 Receivable for shares of the fund sold 5,917 Receivable for investments sold 2,951,883 Unrealized appreciation on OTC swap contracts (Note 1) 418,660 Total assets Liabilities Payable to custodian 311,622 Payable for investments purchased 1,792,580 Payable for shares of the fund repurchased 2,303,942 Payable for compensation of Manager (Note 2) 517,645 Payable for custodian fees (Note 2) 8,678 Payable for investor servicing fees (Note 2) 193,713 Payable for Trustee compensation and expenses (Note 2) 618,546 Payable for administrative services (Note 2) 2,147 Payable for distribution fees (Note 2) 50,494 Collateral on securities loaned, at value (Note 1) 33,983,268 Collateral on certain derivative contracts, at value (Note 1) 290,000 Other accrued expenses 193,989 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,094,392,004 Undistributed net investment income (Note 1) 14,458,623 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (190,773,927) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 424,060,032 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $1,096,211,085 Number of shares outstanding 42,670,362 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $25.69 Computation of net asset value Class IB Net assets $245,925,647 Number of shares outstanding 9,605,052 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $25.60 The accompanying notes are an integral part of these financial statements. 8 Putnam VT Gr owth and Income Fund Statement of operations Six months ended 6/30/14 (Unaudited) Investment income Dividends (net of foreign tax of $271,856) $19,477,022 Interest (including interest income of $5,785 from investments in affi liated issuers) (Note 5) 6,328 Securities lending (Note 1) 199,188 Total investment income Expenses Compensation of Manager (Note 2) 3,080,565 Investor servicing fees (Note 2) 658,262 Custodian fees (Note 2) 17,579 Trustee compensation and expenses (Note 2) 42,612 Distribution fees (Note 2) 296,698 Administrative services (Note 2) 13,790 Other 186,566 Total expenses Expense reduction (Note 2) (41,672) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 78,309,383 Net realized loss on swap contracts (Note 1) (42,802) Net realized loss on foreign currency transactions (Note 1) (8,542) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 2,419 Net unrealized appreciation of investments and swap contracts during the period 15,728,791 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/14* 12/31/13 Increase in net assets Operations: Net investment income $15,428,138 $19,610,380 Net realized gain on investments and foreign currency transactions 78,258,039 205,771,360 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 15,731,210 161,175,188 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (16,965,820) (19,821,129) Class IB (3,202,993) (3,883,781) Decrease from capital share transactions (Note 4) (87,432,987) (182,613,992) Total increase in net assets Net assets: Beginning of period 1,340,321,145 1,160,083,119 End of period (including undistributed net investment income of $14,458,623 and $19,199,298, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Growth and Income Fund 9 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/14† .29 1.77 (.39) * .30 * 1.19 * 22 * 12/31/13 .33 6.07 (.39) .62 1.59 50 12/31/12 .34 2.63 (.33) .63 2.03 34 12/31/11 .29 (.99) (.24) .63 1.81 44 12/31/10 .21 1.90 (.26) .63 1.45 45 12/31/09 .23 3.07 e (.38) e .67 1.90 55 Class IB 6/30/14† .26 1.76 (.33) * .43 * 1.07 * 22 * 12/31/13 .28 6.04 (.34) .87 1.34 50 12/31/12 .30 2.61 (.28) .88 1.78 34 12/31/11 .25 (.98) (.20) .88 1.56 44 12/31/10 .18 1.87 (.22) .88 1.20 45 12/31/09 .20 3.06 e (.33) e .92 1.65 55 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.08 per share outstanding as of March 31, 2009. This payment resulted in an increase to total returns of 0.72% for the year ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Gr owth and Income Fund Notes to financial statements 6/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through June 30, 2014. Putnam VT Growth and Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital growth and current income. The fund invests mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked Putnam VT Gr owth and Income Fund 11 to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $33,983,268 and the value of securities loaned amounted to $33,285,509. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2013, the fund had a capital loss carryover of $256,848,018 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $7,168,466 N/A $7,168,466 12/31/16 249,679,552 N/A 249,679,552 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $965,039,046, resulting in gross unrealized appreciation and depreciation of $421,400,850 and $9,908,326, respectively, or net unrealized appreciation of $411,492,524. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 12 Putnam VT Gr owth and Income Fund Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.7% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $538,616 Class IB 119,646 Total $658,262 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $41,672 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $802, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $296,698 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $284,194,423 and $355,092,123, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/14 Year ended 12/31/13 Six months ended 6/30/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 85,426 $2,091,412 248,143 $5,238,879 263,085 $6,389,615 370,470 $7,743,183 Shares issued in connection with reinvestment of distributions 703,392 16,965,820 1,007,683 19,821,129 133,181 3,202,993 197,950 3,883,781 788,818 19,057,232 1,255,826 25,060,008 396,266 9,592,608 568,420 11,626,964 Shares repurchased (3,854,176) (93,928,413) (8,202,173) (172,565,869) (911,767) (22,154,414) (2,233,625) (46,735,095) Net decrease Putnam VT Gr owth and Income Fund 13 Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $35,202,363 $116,984,549 $141,249,636 $5,785 $10,937,276 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: OTC total return swap contracts (notional) $2,600,000 Warrants (number of warrants) 77,000 Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Equity contracts Receivables $418,660 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Swaps Total Equity contracts $(789,433) $(42,802) $(832,235) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Swaps Total Equity contracts $828,505 $723,474 $1,551,979 Total Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Total Assets: OTC Total return swap contracts* # $418,660 $418,660 Total Assets Liabilities: OTC Total return swap contracts* # — — Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $290,000 Net amount $128,660 *Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 14 Putnam VT Gr owth and Income Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 50,807,219 1,610,049 4,192,708 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. Putnam VT Gr owth and Income Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under 16 Putnam VT Gr owth and Income Fund management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your Putnam VT Gr owth and Income Fund 17 fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Large-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2013, there were 127, 121 and 112 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 18 Putnam VT Gr owth and Income Fund This page intentionally left blank. Putnam VT Growth and Income Fund 19 This page intentionally left blank. 20 Putnam VT Gr owth and Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Growth and Income Fund 21 H509 This report has been prepared for the shareholders of Putnam VT Growth and Income Fund. 289182 8/14 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 27, 2014
